In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00459-CV


                         LAURIE ANN ROYBAL, APPELLANT

                                           V.

                                NICK KNAPP, APPELLEE

                          On Appeal from the 181st District Court
                                   Randall County, Texas
               Trial Court No. 68,912-B, Honorable John B. Board, Presiding

                                    January 6, 2017

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant, Laurie Ann Roybal, has filed a motion to voluntarily dismiss her

appeal. Without passing on the merits of the case, we grant the motion pursuant to

Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having dismissed

the appeal at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.


                                                              Per Curiam